Citation Nr: 1141537	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative changes of the left knee.

2.  Entitlement to service connection for residuals of a right shoulder injury.

3.  Entitlement to service connection for degenerative joint and disc disease of the lumbar spine with sciatic lower extremity pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to March 1992.

This matter came to the Board of Veterans' Appeals (Board) from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2009; the transcript is of record.  This matter was remanded in January 2010.

The issue of entitlement to degenerative joint and disc disease of the lumbar spine with sciatic lower extremity pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by x-ray evidence of arthritis; with limitation of flexion to 110 degrees; with normal extension; with no objective findings of recurrent subluxation or lateral instability; and, no findings of ankylosis.

2.  Right shoulder disability was not manifested during service and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative changes of left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.7, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2011).

2.  Right shoulder disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA) of 2000, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2004, the Veteran was issued VCAA notice with regard to his service connection and increased rating claim.  Such notice predated the March 2005 rating decision.  See id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letter has clearly advised the Veteran of the evidence necessary to substantiate his service connection and increased rating claim.  In March 2010, the Veteran received notice in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In any event, the Veteran was issued Vazquez notice in June 2008.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the January 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and VA outpatient treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains VA examination reports dated in April 2005 and August 2010.  Such examination reports obtained are thorough and contain sufficient information to decide the increased rating issue on appeal, and the Board has determined that the evidence does not warrant further examination to assess the severity of his disability.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The August 2010 VA examination contains an etiological opinion in compliance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue on appeal.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5262, pertaining to "impairment of tibia and fibula," a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating contemplates malunion with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

Service connection was established for degenerative changes of the left knee, effective March 14, 1992, and has been rated 10 percent disabling since May 1997.  In September 2004, the Veteran filed an increased rating claim.  

A January 2004 VA physical therapy evaluation reflects complaints of left knee pain for years.  The pain is at the anterior left knee.  The pain is intermittent and an 8 on a 10 point scale.  The pain has no time pattern to it.  The pain does not wake him up at night.  He has increased pain with getting into and out of his truck, up and down stairs, and after he sits awhile and tries to stand.  Tylenol and eating less sugar helps decrease the pain.  Four to six weeks of therapy was recommended.

In April 2005, the Veteran underwent a VA examination.  The Veteran reported that if he stands for a prolonged period of time he experiences stiffness developing with some locking and popping of the knee.  He denied any giving way.  He described some pain in the knee with prolonged standing.  He could not say how long knee pain lasts when aggravated.  There are no alleviating factors.  He will occasionally take Percocet if the pain is bad.  He is unable to relate any lost daily activities due to the knee.  He reported taking off one week in the past year due to his knee pain.  On physical examination, he is able to ambulate without complaints and his gait was normal.  He does not use any braces or supportive devices.  There was no obvious deformity.  There was no evidence of muscle atrophy about the calf or thigh area.  There was no swelling or joint effusion, and no distal edema.  There was no joint line or peripatellar tenderness.  There was no anterior or posterior translocation.  There was no medial or lateral opening.  Both active and passive range of motion were assessed and were consistent.  Knee flexion was to 110 degrees with a pain level of 4 limiting further movement.  Knee extension was normal without pain.  Following 10 repetitive squats there were no changes.  The examiner diagnosed left knee with limited range of motion and pain.  

A May 2006 VA outpatient treatment record reflects that the Veteran's left knee has been bothering him, he experiences clicking when he walks more than 50 yards.  He reported that he feels it locks up at night and he has to lift up the leg to unlock it.  

In August 2010, the Veteran underwent a VA examination.  He complained that the pain is between a 5 and 7 and it comes and goes.  The knee will pop and occasionally lock and he reported stiffness in the knee, and pointed to the medial and lateral aspects of his left patella as the location.  He experiences symptoms daily, with pain brought on by walking.  His daily activities are not impaired and he can stand for 10 minutes, walk for 60 minutes and sit for any amount of time is tolerable.  He gets "stiff" in the knees and he cannot run.  Lifting anything is tolerated fairly well.  He tries to avoid stairs.  His gait is normal and he does not use any assistive devices.  He has daily knee flare-ups that last for a couples of hours, but he has not had any bedrest for his knee in the last year.  On physical examination of the left knee, there was 0 to 120 degrees of flexion with no effusion.  Ligaments were intact to varus and valgus and AP stress with negative Lachman's.  He had positive McMurray's on the lateral joint line where there was crepitus palpable that was not particularly tender.  He was not tender about the patella, either, and there was no erythema, hyperemia or ecchymosis about the left knee.  There was negative pivot shift.  An x-ray examination reflected prominent degenerative changes.  The examiner diagnosed left knee decreased range of motion with positive McMurray, lateral joint line and degenerative joint disease.  The examiner commented that there was no change in active or passive range of motion to repeat testing times three and no additional losses of range of motion were observed for the left knee due to painful motion, weakness, impaired endurance, incoordination, or instability.

The Veteran's left knee disability is rated 10 percent disabling pursuant to Diagnostic Code 5003, degenerative arthritis, which is rated on the basis of limitation of motion per Diagnostic Codes 5260 and 5261, or in the absence of limitation of motion a 10 percent rating is warranted for x-ray evidence of involvement of 2 or more major joints.  

In consideration of Diagnostic Code 5260, the Veteran's limitation of flexion is noncompensable per objective findings.  As detailed, flexion was to 110 degrees in April 2005, and was to 120 degrees in August 2010, even in consideration of pain on active motion.  On repetitive motion in August 2010, there were no changes.  Thus, flexion is noncompensable under Diagnostic Code 5260.  Extension was normal on both objective examinations and no pain was evident.  Thus, a compensable rating would not be warranted per Diagnostic Code 5261.  

According to a recent General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261, thus such opinion is inapplicable.  

The Board has given consideration to the possibility of assigning a separate evaluation for the Veteran's left knee disability under Diagnostic Codes 5003 and 5257, which is allowed so long as the evaluation of knee dysfunction under both codes does not amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997) (a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability); VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  See also Esteban, 6 Vet. App. at 261 (1994) (separate disabilities arising from a single disease entity are to be rated separately); but see 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  However, there are no subjective complaints of instability or subluxation, nor have there been objective findings of instability or subluxation.  Thus, a rating pursuant to Diagnostic Code 5257 would not be appropriate.

The Board finds that a higher rating is not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there was no diagnosis of ankylosis of the left knee.  Furthermore, the Veteran may not be rated by analogy to this code as he did not suffer functional immobility of the knee.  Likewise, Diagnostic Codes 5258 and 5259 are inapplicable.  Additionally, there were no objective findings of impairment of the tibia and fibula, thus there is no basis for a disability rating under Diagnostic 5262, and, genu recurvatum, as rated pursuant to Diagnostic Code 5263, is inapplicable as it was not diagnosed.  

In reaching this conclusion, the Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement per 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in awarding a 10 percent disability evaluation pursuant to Diagnostic Codes 5003 and 5260.  While the Board acknowledges that the Veteran experiences pain, stiffness, and locking, upon examination in August 2010 the examiner stated there was no change in active or passive range of motion to repeat testing times three and no additional losses of range of motion were observed for the left knee due to painful motion, weakness, impaired endurance, incoordination, or instability.  The Veteran's flexion is not limited to 30 degrees or more even taking into account pain on motion and/or the criteria outlined in DeLuca.  See Diagnostic Code 5260; DeLuca, 8 Vet. App. at 206-7.  The Veteran is not entitled to an evaluation in excess of 10 percent under Diagnostic Code 5260 for the knee for any period of time encompassed by this appeal.

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The August 2010 VA examination reports reflects that the Veteran is employed, and VA outpatient treatment records reflect that his prior periods of unemployment were due to residuals of his cerebrovascular accident.  The August 2010 VA examiner opined that his left knee does not preclude him from substantially gainful employment consistent with his education and occupational experience.  He works at a furniture warehouse and is on his feet for long hours and has been doing this job for 5 years.  He has missed 5 days of work due to his left knee condition.  Thus, while acknowledging that the Veteran may experience knee symptomatology while working, there is no indication that his left knee disability has resulted in marked interference with earning capacity or employment.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected left knee disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran asserts that his right shoulder disability is due to service. Specifically, he asserts that he injured his shoulder during a parachute incident.  Service personnel records do reflect that the Veteran was a parachute rigger from October 1978 to March 1981.  A May 1978 service treatment record reflects complaints of slight pain in his left shoulder.  An x-ray examination was negative.  A June 1978 service treatment record reflects that the Veteran fell on his left shoulder.  The impression was grade I AC separation.  Service treatment records do not reflect any complaints, injury, or treatment related to the right shoulder.  Reports of Medical Examinations conducted in January 1986, April 1990, and August 1990 reflect that the Veteran's 'upper extremities' were clinically evaluated as normal.  On Reports of Medical History completed by the Veteran in January 1986, April 1990, and August 1990, he checked the 'No' box for 'painful or "trick" shoulder or elbow.'  A Report of Medical Examination conducted for separation purposes in February 1992 reflects that the Veteran's 'upper extremities' were clinically evaluated as normal.  On a Report of Medical History completed by the Veteran in February 1992, he checked the 'No' box for 'painful or "trick" shoulder or elbow.'  Complaints related to the knees, feet, ears, back, and indigestion are reflected, but he did not report any shoulder problems.  

In April 1992, the Veteran filed a formal claim of service connection for multiple disabilities, including a left shoulder disability; however, he did not claim a right shoulder disability.

VA outpatient treatment records on file dated from December 1992 through the 1990's do not reflect any complaints or treatment for a right shoulder disability.

In 1997, the Veteran sustained a cerebrovascular accident (CVA) which resulted in right-sided weakness and other residuals.

In December 1998, the Veteran filed an informal claim of service connection for several disabilities; however, he did not claim a right shoulder disability.

A May 2002 VA outpatient joints examination reflects that his shoulders were normal.

A July 2002 VA outpatient record reflects that on physical examination of the right shoulder, he had full range of motion with abduction, full strength with abduction, no intrinsic shoulder pain with internal rotation, his shoulder was nontender, and a speed test was negative.  

In February 2003, the Veteran sought VA emergency treatment stating that he had fallen the day prior and he could not lift his arm.  He complained of right shoulder and rib pain.  He reported that he landed on a cement curb.  

Following the February 2003 injury, he underwent VA physical therapy.

An August 2003 x-ray examination of the right shoulder showed no evidence of a fracture or dislocation; a subtle calcification at the insertion point of the supraspinatus tendon which most likely represented a small enthesopathy and could represent a calcific tendonitis; and, the AC joint appeared to be intact.

In April 2005, the Veteran underwent a VA examination.  He reported dislocation of his right shoulder.  He reported intermittent pain in right shoulder, occurring whenever lifting overhead.  He noted prior irritation 6 to 7 months prior with stiffness developing.  He went to physical therapy at that time and got improvement in range of motion but he still has pains with overhead lifting.  Upon physical examination, the examiner diagnosed right shoulder dislocation with residual lost range of motion and muscle atrophy noted over scapula.

In August 2010, the Veteran underwent a VA examination.  The Veteran reported sustaining an injury to his shoulder on the right when he was in jump school and he sustained an AC joint separation.  The examiner acknowledged the documented in-service left shoulder injury.  The examiner noted that his February 1992 separation examination reflected complaints of back pain, but no shoulder issues.  An x-ray examination of the right shoulder was conducted and the examiner's impression was findings suspicious for impingement syndrome.  The examiner diagnosed right shoulder mild impingement syndrome with trapezius tender point and acromioclavicular joint tenderness.  The examiner could find no record of right shoulder injury in the Veteran's chart that was related to service participation and his exit physical did not mention a right shoulder injury either.  The examiner was unable to coordinate and correlate any right shoulder condition to his participation in the military service.  

Upon review of the evidence of record, the Board has determined that service connection is not warranted for right shoulder disability.  As detailed, service treatment records are void of complaints or a diagnosis of a right shoulder disability, and the Veteran specifically denied any shoulder problems at the time of his separation from service in March 1992.  Likewise, a month after separation from service, he filed a claim for compensation but did not report a right shoulder disability.  This suggests that the Veteran did not have a right shoulder disability at that time.  As detailed, within a year of separation from service, the Veteran began seeking VA outpatient treatment; however, he did not seek treatment for any right shoulder problems.  In December 1998, the Veteran filed another claim for compensation; however, he did not report a right shoulder disability.  This again suggests that the Veteran did not have a right shoulder disability that he believed was due to service.  Moreover, on physical examination in May and July 2002, his shoulder was examined and deemed normal.  It was not until he suffered a fall in February 2003 that he began to complain of symptomatology related to the right shoulder, and he began to seek treatment.  Thus, a right shoulder disability was not diagnosed until approximately 11 years after separation from service, and only after suffering a fall onto his shoulder.  The difference between the date 1992 and 2003 leaves a significant gap between service separation and the initial diagnosis of a right shoulder disability.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As detailed hereinabove, the Veteran told the August 2010 VA examiner that he injured his right shoulder in service; however, the examiner was unable to find any evidence to support such assertion, as only a left shoulder injury was documented.  The examiner was unable to correlate any right shoulder condition to his period of active service.  The Board finds that the VA examiner's opinion is probative based on review of the service treatment records and assertions of the Veteran.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of the medical evidence, to include service treatment records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current right shoulder disability, and his period of service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his current symptoms and any symptoms experienced since service; however, the Board finds that his statements of suffering an in-service right shoulder injury lack credibility.  The Veteran has testified that he injured both of his shoulders parachuting, and he was put on profile due to the injury.  Service treatment records, however, contain only complaints and treatment related to the left shoulder.  He was put on a physical profile; however, this was due to his complaints related to the left shoulder.  The fact remains that despite the Veteran's assertions that he has a right shoulder disability which he attributes to an injury in service, his service treatment records do not reflect any such injury nor complaints related to the right shoulder; he denied any shoulder problems on separation; he filed claims of service connection on two separate occasions in the 1990's and he did not claim entitlement to service connection for a right shoulder disability; and, his right shoulder was clinically evaluated as normal in 2002, a decade after separation from service.  It was only after suffering a fall on the right shoulder in February 2003 that a right shoulder disability was diagnosed.  Approximately a year and a half after his February 2003 injury, he claimed entitlement to service connection for a right shoulder disability.  The Board finds that the Veteran's assertions of a relationship to service are inconsistent with the contemporaneous medical evidence on file which does not reflect a right shoulder disability until 11 years after separation from service, and only after suffering a post-service fall.  The Veteran is also not competent to relate his current right shoulder disability to service, as he does not have the requisite medical expertise to establish causality for this medically complex matter.  

Based on the above, the Board finds that the contemporaneous medical evidence is more probative than the assertions of the Veteran.  The Board has weighed the Veteran's statements with the medical evidence of record, to include the service treatment records, post-service treatment records, and VA opinion, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence lacks credibility and is of less probative value than the objective medical evidence of record.  The Veteran's contentions are outweighed by the medical evidence which reflects that a right shoulder disability was not diagnosed until over 11 years after separation from service and an opinion from a medical professional that his right shoulder disability is not due to service.  The negative clinical and documentary evidence post service for 11 years after service is more probative than the remote assertions of the Veteran.  As noted above, the lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's right shoulder disability is causally related to his active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative changes of the left knee is denied.

Entitlement to service connection for residuals of a right shoulder injury is denied.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed with regard to the issue of entitlement to service connection for a lumbar spine disability, another remand is now unfortunately required.  38 C.F.R. § 19.9.

In January 2010, the matter was remanded to afford the Veteran a VA examination to determine the etiology of his lumbar spine disability, to include whether it was proximately due to or aggravated by his service-connected left knee disability.  In August 2010, the Veteran underwent a VA examination and the examiner opined that the Veteran's current lumbar spine disability is not related to service-connected left knee disability; however, the examiner did not provide an opinion with regard to aggravation.  That is whether the Veteran's decreased range of motion, locking and popping of the knee, or altered gait, if any, aggravates his lumbar spine disability.  Thus, remand is necessary to obtain an addendum medical opinion regarding aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder and a copy of this Remand to the August 2010 VA examiner for an addendum to his report to resolve the following questions:

a) Does the Veteran have any disability of the lumbar spine that is at least as likely as not (a 50 percent or higher degree of probability) proximately due to his service-connected degenerative changes of the left knee?

b) If not, has any lumbar spine disability at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to the Veteran's service-connected degenerative changes of the left knee, and if so, what measurable degree of lumbar spine disability is due to service-connected degenerative changes of the left knee?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the January 2010 VA examiner is unavailable, please refer the case to another physician for the requested opinion, and another VA examination should be schedule if deemed necessary for the physician to offer an opinion.  

2.  Upon completion of the above, readjudicate entitlement to service connection for degenerative joint and disc disease of the lumbar spine with sciatic lower extremity pain, to include pursuant to § 3.310.  If the benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


